Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims; and, they fail to show the following features, as described in the specification because any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Therefore, the following must be shown or the feature(s) canceled from the claim(s); no new matter should be entered:
a rotor shaft configured to be rotationally mounted around the axis thereof, an assembly of laminations mounted coaxially on the rotor shaft …said guide head support is shrink-fitted onto the rotor shaft, as in claim 1;
said guide head is shrink-fitted onto the rotor shaft., as in claim 12;
shrink-fitting each of said guide head supports onto the rotor shaft on either side of said assembly of laminations, at the same time as shrink-fitting said assembly of laminations onto said rotor shaft, as in claim 17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the recitation of “guide head support inserted between said assembly of laminations and each guide head such that an internal radial face of said support bears against an axial end external radial face of said assembly of laminations,…, such that said guide head radially abuts against said peripheral surface of said support” is indefinite because it is unclear what is so-called “said support”; also, “said support” lacks antecedent basis.  Should it be the guide head support?
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10-12 and 16-17, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over FR2984626 (submitted in the IDS, herein ‘FR’626’) in view of DE102011121793 (herein ‘DE’793’).
RE claims 10-12 and 17, FR’626 discloses a rotor for a wound rotor-type synchronous electric machine (figs. 1-2), comprising: a rotor shaft [35] configured to be rotationally mounted around the axis thereof, an assembly of laminations [36] mounted coaxially on the rotor shaft, said assembly of laminations including a plurality of radially salient poles [39/45] and at least 
FR’626 substantially discloses the claimed rotor, except for said guide head support is shrink-fitted onto the rotor shaft, as in claims 10 and 17; and, said guide head is shrink-fitted onto said guide head support, as in claim 11, or guide head is shrink-fitted onto the rotor shaft, as in claim 12.

    PNG
    media_image1.png
    825
    1152
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    813
    1055
    media_image2.png
    Greyscale


DE’793, however, teaches a rotor comprising a laminated rotor core [2] with winding, a guide head [30], and a guide head support [110] is shrink-fitted onto the rotor shaft [1] (see portion of fig. 13 with directly quoted description).


    PNG
    media_image3.png
    548
    726
    media_image3.png
    Greyscale

Those skilled in the art would understand that the DE’793 important teaching concept is to attach rotor assembly’s components, e.g. rotor core and/or guide head(s) and/or guide head support(s), to the rotor’s shaft by various ways, for non-limited examples such as shrink-fitting 
Thus, by applying the DE’793 important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art rotor by configuring the guide head support is shrink-fitted onto the rotor shaft, as in claims 10 and 17; and, said guide head is shrink-fitted onto said guide head support, as in claim 11, or the guide head is shrink-fitted onto the rotor shaft, as in claim 12.  Doing so would enable the rotor assembly’s components to be attached to the shaft and/or to be attached to one another (i.e. the guide head is shrink-fitted onto the guide head support) with thermally and mechanically advantages to enhance efficiency of the rotor.
RE claim 17, by applying the DE’793 important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art rotor by shrink-fitting each of said guide head supports onto the rotor shaft on either side of said assembly of laminations, at the same time as shrink-fitting said assembly of laminations onto said rotor shaft.  Doing so would enable effectively transmitting torque and/or mechanical stress from the rotor assembly’s component(s) to the shaft with thermally advantage.
RE claim 16, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art rotor by configuring said guide head support to be a unitary piece, made from an aluminum or steel alloy.  Doing so would facilitate assembling process; moreover, it has been held to be within the general skill of a worker in the art to select a known material, i.e., in this instant case, aluminum or steel alloy, on the basis of its suitability for the intended use as a matter of obvious design choice (see In re Leshin, 125 USPQ 416).

Allowable Subject Matter
Claims 13-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834